DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-23, in the reply filed on 11/15/2021 is acknowledged.
Applicant’s election without traverse of:
(i) claim 14 (i.e., administering plinabulin after administering docetaxel) and 
(ii) claim 23 (i.e., grade 4 neutropenia, reduced by at least 15%),
in the reply filed on 11/15/2021 is acknowledged.
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Claims 12-13, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/2/2020 and 11/2/2020 are in compliance with the provisions of 37 CFR 1.97.  In addition, the over 300 prior art references) to the best of his ability in the limited time available.
While the statement filed does not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention.  Also, there is no requirement to explain the materiality of the submitted references.  
However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure.  Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  MPEP § 609.04(a)(III).

This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is Id. at 1888.  This case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.

Drawings
The drawings are objected to because Figures 2, 3, 4A, 4B, 4C, 5, 6, include illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the taxane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the taxane-induced neutropenia rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Approval of Rejections under 23 USC 102 & 103
by Technology Center Director
The Examiner notes that the applied prior art rejections set forth below are also applicable to at least patent claims 1-4 & 6, allowed in parent Application No. 15/028,376, US Patent No. 10,596,169, bringing into question the validity of the patent 
This rejection has been approved by the Technology Center Director signing below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millward et al. (“Phase 1 study of the novel vascular disrupting agent plinabulin (NPI-2358) and docetaxel”; 2012; Invest. New Drugs; 30: 1065-1073; DOI 10.1007/s10637-011-9642-4; IDS reference 134).
2 to the standard single agent dose of 30 mg/m2.  Adverse events included one dose limiting toxicity of inter alia, neutropenia; the RP2D was 30 mg/m2 of plinabulin with 75 mg/m2 docetaxel (abstract).
Regarding the grade of neutropenia, Table 3 indicates Patient 001-005 had Neutropenia, at Grade 4 (1070).  1069, 1st paragraph indicates this patient experienced a DLT (dose limiting toxicity) consisting of nausea, vomiting, dehydration and neutropenia, and had been treated at 30 mg/m2.  Thus, this patient, experiencing grade 4 neutropenia, was dosed with 75 mg/m2 docetaxel and 30 mg/m2 of plinabulin, reading on claims 11, 19, 20 and 21 (ratio of 75:30 corresponds to 2.5:1).
Regarding the elected sequence where plinabulin was administered after docetaxel (claim 14), and sequence delay of claims 15-17, Millward teaches on Day 1 docetaxel was administered via IV infusion at 75 mg/m2 over 1 h, followed 2 h later (from the time docetaxel infusion began) by plinabulin, which was administered via IV infusion over 30 min (1067, 4th paragraph).  This reads on the sequence of claim 14 and the 2 h time period anticipates each range of claims 15-17.
Regarding claim 18, the recited lower neutropenia relative to administration of docetaxel alone, as a relative outcome, is NOT construed to require separate docetaxel, measurement of grade 3/4 neutropenia rate, followed by docetaxel + plinabulin (the independent claim only requires administration of both docetaxel and plinabulin, in the recited amounts to a subject with grade 3 or 4 neutropenia).  In contrast, the claim is 
According to MPEP 2112.02 (II), when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. … See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)) (emphasis added). This fact pattern applies to claim 18.
st paragraph).  In other words, Millward explicitly recognizes the preventative effect of plinabulin on neutropenia when plinabulin is added to docetaxel.  Thus, the claim 18 is implicated by Millward, supporting the reliance on In re May.
Regarding claim 23, the elected 15% reduction of neutropenia rate for grade 4, likewise corresponds to a result of the same method required by claim 11, taught by Millward (but which is silent as to the claimed result recited in claim 23); thus, as discussed for claim 18, the claim 23 result is also construed as anticipated for the same method of claim 11, per MPEP 2112.02 (II).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show the results recited by claims 18 & 23 do not occur for the treatment taught by Millward of a patient with grade 4 neutropenia.
inter alia, to overcome Millward, applied as part of an obviousness rejection in the parent application, is not persuasive to overcome the instant anticipation rejection.  Dr. Mohanlal argued in his Declaration, at Item 3, that Millward “does not disclose any treatment of severe neutropenia such as a grade 3 or 4 neutropenia”.  In fact, this is inaccurate.  Table 3 of Millward clearly teaches Patient 001-005 had grade 4 neutropenia, and was treated by the administration of 75 mg/m2 docetaxel followed 2 h later by the administration of 30 mg/m2 plinabulin.  (These doses of docetaxel and plinabulin fall within the instant claimed amount for docetaxel and instant claimed ranges/alternate doses for plinabulin; and the 2 h time sequence taught matches the narrowest time delay claimed by instant claim 17, reading on each of instant claims 14-17.  Instant Claims 11, 14-17 & 19-21 are each clearly anticipated by this teaching.  Claims 18 & 23 are also inherently anticipated for reasons stated above.)
Because these claims are clearly anticipated or anticipated, the comparative data presented in the rest of the Declaration is not applicable to overcome the applied anticipation rejection.  The Examiner notes that such a declaration is not named among ways to overcome an anticipation rejection based on 35 USC 102(a)(1) (MPEP 2152.06).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millward et al. (Phase 1 study of the novel vascular disrupting agent plinabulin (NPI-2358) and docetaxel”; 2012; Invest. New Drugs; 30: 1065-1073; DOI 10.1007/s10637-011-9642-4).
The teachings of Millward are set forth above, with reasons claims including 11, 18 & 23 are anticipated above.  Regarding claims 18 and 23, the rejection relies on inherent anticipation of these claims; each claimed outcome corresponds to a result/characteristic of the same prior art method taught, which are alternately obvious.  Under these circumstances, MPEP 2112 (III) sanctions rejections under both 35 USC 102 and 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 11, 14-21 & 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 of U.S. Patent No. 10,596,169. 
Patent claim 1 recites the same method as instant claim 11, but the patent claim is further limited by the plinabulin dose range corresponding to instant claim 19, and the delay corresponding to instant claim 15 (and 14).  The same subject matter of instant claims 11, 14-15 and 19 is clearly obvious.  Instant claims 16-17 recite narrower ranges, and instant claim 17 corresponds to patent claim 4, rendering the instant claims obvious over the patent claim.  Instant claim 18 corresponds to the same outcome as patent claim 2, rendering the instant claim obvious.  Instant claim 23 corresponds to the same outcome as patent claim 6, rendering the instant claim obvious.  Instant claims 20-21 correspond to amounts within the patent claim 1 range (and the calculated ratios), rendering the instant claims obvious as containing subject matter within the claims, rendering the instant claims obvious over the indicated patent claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             
/DANIEL M SULLIVAN/           Director, Art Unit 1600